DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional applications filed back to 04/01/2017. 
Status of Claims
	Claims 1-20 are pending.
	Claims 6-15 has been withdrawn from consideration.

Election/Restrictions
Applicant elected Species 17 (Figures 18-21) without traverse on 10/04/2021.
In regards to the election there was a typo with regards to the elected embodiment.  The Figures listed for Species 17 should have included figures 18, 19, 20, and 21.  It is clear that Figure 16 is a totally different structure and form that does not correspond with the other Figures originally identified.  Therefore the applicant has elected Figures 18, 19, 20, and 21.
Claims 6-15 have been withdrawn as being directed at non-elected embodiments.  Claim 6 requires the unit cells to be elongated in regards to a specific direction.  However, the elected embodiment merely shows square or cube units.  They don’t appear to have any extra elongation in any particular direction because all the 

Information Disclosure Statement
The applicant filed two information disclosure statements on 10/08/2021.  One statement included 12 pages of citations, which have been considered.  The other statement cited 17 US applications.  These citations were stricken through and not considered because they are not proper citations.  The applicant has cited whole US applications instead of individual documents and references from prosecution of these 
They are also stricken through because the office actions and other correspondence within those applications are not documents relevant to the patentability of the current claims. These documents may have citations to relevant documents, but the documents themselves are not relevant. They are not addressing the same claim language and were not drafted with the current claims in mind.

Claim Rejections - 35 USC § 112
The previous 112 rejection have been withdrawn in view of the applicant’s amendments, but the amendments have created the following new 112 issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is rendered indefinite because it is unclear what components of the structure of the elected embodiment can be considered a lattice structure.  Independent claim 1 previously identified unit cells comprising the nodes and struts, which appears to be all the elements of the elected embodiment.  Therefore there is no elements left to 
Claim 4 is rendered indefinite by the requirement for a modified rhombic dodecahedron.  The specification points to figures as disclosing a modified rhombic dodecahedron shape but failed to provide any scope or definition for the term. Therefore it is impossible to determine what degree of modification and type of modification of a rhombic dodecahedron would read upon this limitation.  Would a total modification into a different shape still qualify?  Do only slight modifications like a rounded corner qualify?  Without support within the original disclosure it is impossible to determine what would and would not be a modified rhombic dodecahedron.
	Claim 16 is rendered indefinite because it is unclear how a void can be coupled to the porous structure.  First the porous structure of the elected embodiment is simply the struts and nodes.  The opening spaces therein must be considered pores of the porous structure.  There are no other structures which could be called a void.  Additionally, even if the applicant is intended to further define these porous open spaces as voids, it is unclear how a void can actually be coupled to something.  A void is just an empty space.  It does not appear possible to attach or even remove a void.  It merely can be created or filled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Sharp et al (Sharp) US 2012/0215310 A1.
	Sharp discloses that it is known in the art to provide a simple square cage/lattice implant comprising a volume having a porous structure (Figure 19) comprising a plurality of struts (straight portions) extending from a plurality of nodes (corner portions) surrounded by a plurality of voids (open spaces).  
There are an infinite number of predetermined viewing directions associated with the implant of Sharp during implantation.  They can be manipulated to either maximize or minimize the lucency of the implant by either aligning or offsetting the struts with the adjacent struts.  These views with respect to the volume include straight on, side, and back views as well as each view but slightly offset.  These views would be viewable and made regardless of the viewing means whether directly by the surgeon or using e-ray equipment.
In regards to the lucency comparisons of claim 16, when viewed straight on verses at a variety of angles/orientations, the lucency properties and bulk densities can be varied as claimed.  The device of Sharp can be rotated and viewed about any angular range within 0-360 which results in the struts and nodes aligning in uniform manners because the entire lattice is a repeating block.  This variability within the 
In regards to claims 18 and 19, the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the 	use of image guidance and robotic surgery is well known within the art of bone implants.  Additionally the implant of Sharp is fully capable of being implanted using image guiding such as X-ray or MRI and manipulated using a robotic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738